Citation Nr: 0302476	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-01 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable initial rating for a calcified 
right cerebellar nodule, most likely due to old tuberculosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods of active duty from October 1943 to 
February 1947 and from August 1947 to December 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted service connection for a 
calcified right cerebellar nodule and assigned a 
noncompensable evaluation.  

The Board notes that the file contains a communication from 
the veteran dated in September 2002 in which he appears to 
raise a claim of clear and unmistakable error in the earlier 
denial of service connection for depression.  (A rating 
decision in June 2002 granted service connection for post-
traumatic stress disorder with depression.)  That issue has 
not been previously adjudicated and so the veteran's comments 
are referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran currently has 
no residuals of his calcified right cerebellar nodule.  

2.  There is no medical evidence of currently active 
tuberculosis.  


CONCLUSION OF LAW

The criteria for a 10 percent initial rating for a calcified 
right cerebellar nodule, most likely due to old tuberculosis, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.20, and Part 4, Code 8020 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 2000 decision, February 2001 statement of the case, 
and supplemental statement of the case in June 2002, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in October 2001, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's calcified cerebellar nodule.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The rating schedule does not specifically provide criteria 
for rating calcified cerebellar nodules.  In such situations, 
it is permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  We conclude that the 
veteran's calcified cerebellar nodule is most closely 
analogous to a brain abscess, inasmuch as examiners have 
indicated that the veteran's cerebellar nodule is most likely 
due to an old tuberculosis infection.

Brain abscesses are evaluated under Diagnostic Code 8020, 
which provides that the disability is to be rated on the 
basis of residuals, with a 10 percent minimum rating in the 
absence of active disease.  

The veteran has attributed many of his symptoms to his 
calcified cerebellar nodule.  He has also indicated his 
belief that the nodule is one area of active tuberculosis, 
which is also causing his symptoms.  

The medical records show that the calcified cerebellar nodule 
was incidentally found on a CT scan of his brain in 1996.  It 
was seen, unchanged, on repeat scan in 1998 and again in 
1990.  On VA neurological evaluation in November 1991, the 
examiner noted the calcified nodule, as well as non-specific 
frontal lobe atrophy, found on CT scans.  He indicated that 
there was no clinical dementia, although the veteran was 
"slower moving."  

A VA outpatient examiner in July 2001 noted the veteran's 
complaint of night sweats and low grade fevers. The 
examiner's diagnosis was rule out Mycobacterium avium 
complex.  

VA compensation examinations were conducted in August 2000 to 
evaluate the various aspects and residuals of the veteran's 
service-connected tuberculosis.  A respiratory disease 
examiner stated that testing was negative for active 
tuberculosis.  A neurologist described the history of the 
veteran's tuberculosis in some detail.  He reported that the 
veteran denied any episode of altered mental status, stiff 
neck, diplopia, dysarthria, difficulty swallowing, or coma 
associated with his tuberculosis.  He also denied any current 
difficulty in cognition, speech, memory loss, or focal 
weakness or numbness.  The veteran did report an episode of 
being "sick" in 1996, when he had tremors and a feeling of 
coldness.  A CT scan was performed to rule out a cerebral 
infarct and an incidental finding was a 0.5cm heavily 
calcified round nodule in the right paramedian cerebellum.  
The examiner noted that a previous examiner had indicated 
that the nodule might possibly be from previous tuberculosis 
infection.  On examination, the veteran was alert and 
oriented, but slightly anxious.  Speech was normal and 
appropriate and the veteran was able to give a good detailed 
medical history.  No abnormal clinical findings were noted on 
examination of the cranial nerves.  Motor strength was 5/5 
throughout, with good strength, normal bulk, and tone.  
Sensation was intact to light touch.  The cerebellar 
examination, including finger to nose and heel to shin was 
reported as normal.  rapid alternating movements were 
slightly slow bilaterally.  Reflexes were 3+ throughout, but 
the toes were down-going.  There was a trace of a jaw jerk.  
The veteran's gait, including heel, toe, and tandem walking, 
was normal.  Romberg testing was normal.  The examiner 
commented that the veteran did not appear to exhibit any 
symptomatology due to the cerebellar nodule, with essentially 
a normal neurological examination and normal cognition.  He 
also did not exhibit any evidence of active tuberculosis 
infection, which would be expected to manifest as headaches, 
meningismus, diplopia, cranial nerve findings, and altered 
mental status.  The examiner indicated that he did not feel 
that any further testing was necessary.  

A VA infectious disease specialist stated later in August 
2000 that there was no evidence of active tubercular disease.  

It appears clear from the medical record that the veteran 
does not have any manifestations attributable to residuals of 
the calcified cerebellar nodule at this time.  Further, as 
noted above, the veteran's old tuberculosis is not currently 
active.  

Therefore, resolving all doubt in the veteran's favor, but in 
the absence of any medical evidence of active infection or of 
current residuals of the old infection, the Board finds that 
a minimum 10 percent rating and no more for the veteran's 
calcified cerebellar nodule is appropriate under Code 8020.  


ORDER

A 10 percent initial rating for a calcified right cerebellar 
nodule, most likely due to old tuberculosis, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

